PER CURIAM.
In this workers’ compensation case, the deputy commissioner found it was in the claimant’s best interest to purchase a one-level house in Scotland.1 The deputy found such a house could be purchased for $35,-000 and ordered an advanced, lump sum payment be made in that amount in exchange for a $35 per week credit to be taken by the carrier until the full advance payment is recouped.
There is no competent, substantial evidence to support the deputy’s finding that a house in Scotland could be purchased for $35,000. The only evidence to that issue shows a house in Scotland can be purchased for 35,000 British pounds, which at the time of the hearing, was approximately $56,000. The cause is remanded for a correction of an apparent scrivener’s error. If this was not a scrivener’s error, the deputy must make a finding as to the cost of the house in Scotland that is supported by the evidence. If necessary, further evidence on the issue may be taken.
The order is reversed and the cause remanded for proceedings consistent with this opinion.
ERVIN, C.J., and BOOTH, J., concur.
THOMPSON, J., dissents.

. Claimant, accepted by the employer as permanently, totally disabled effective June 30, 1982, is a 56-year-old widow with severe rheumatoid arthritis who presently resides in Hamilton, Scotland, with her sister and sister’s children.